 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSDS Distributing Corporation and Q-M DistributingCorporation, Its Successor and Alter Ego and Brew-ery Delivery Employees Local Union 46, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and Local 807,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Party in Interest. Cases 29-CA 6207 and 29 CA-6314September 25, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEUpon charges filed on February 10 and April 6,1978, by the Brewery Delivery Employees LocalUnion 46, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called Local 46, and duly served on SDS Dis-tributing Corporation and Q-M Distributing Corpo-ration, its Successor and Alter Ego, herein called Re-spondents, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29, issued a consolidated complaint on April11, 1978, against Respondents, alleging that Respon-dents had engaged in and were engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(aX 1), (2), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint, as consolidated, alleges in substance that onJanuary 31, 1978, Respondents discharged all of theiremployees in violation of an existing collective-bar-gaining agreement, refused reinstatement to such em-ployees, hired other employees to perform the formeremployees' work, and recognized a rival union as thebargaining representative of such other employees. Itfurther alleges that on or about January 31, 1978,'Respondents refused, and continue to date to refuse,to bargain collectively with Local 46 as the exclusivebargaining representative, although Local 46 has re-quested and is requesting it to do so. It additionallyalleged that since on or about February 1, 1978, Re-spondents have refused to honor or give effect to itscollective-bargaining agreement with Local 46, hasunilaterally changed the terms and conditions ofwork of its employees, and has engaged in individualI The complaint inadvertently sets the date of January 13, 1978. which, asis clear from the other allegations in the complaint. should read January 31.,1978.bargaining. Finally, the complaint alleges that Re-spondents, by engaging in the foregoing conduct, vio-lated the Act as set forth above.On July 26, 1978, Respondents' president, beingadvised by registered mail of pending summary judg-ment proceedings, telephoned the counsel for theGeneral Counsel stating that no answer to the com-plaint would be filed on behalf of Respondents, norwould any appearance be made at the hearing thenscheduled for August 14, 1978. Thereafter, counselfor the General Counsel advised Respondents by let-ter of his intention to move for summary judgmentand on November 27, 1978, he filed a Motion forSummary Judgment directly with the Board based onRespondents' failure to file a timely answer underSections 102.20 and 102.21 of the Board's Rules andRegulations, Series 8, as amended.On December 11, 1978, the Board issued an ordertransferring the matter to the Board and a Notice ToShow Cause why the Motion for Summary Judgmentshould not be granted, stating therein that Respon-dents should file their response in writing with theBoard by December 26, 1978. No response wastimely filed. However, the Board received a letterfrom Respondents on December 27, 1978. advisingthat "we categorically deny all the charges made byLocal 46 and want our day in court to examine thepeople making the charges." There was no affidavit ofservice showing service on the parties and no otherindication that such service was made.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state.such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.245 NLRB No. 46322 SDS DISTRIBUTING CORPORATIONThe complaint specifically stated that unless an an-swer was filed within 10 days of service thereof "all ofthe allegations in the complaint shall be deemed to beadmitted to be true and may be so found by theBoard." Also, as outlined above, the General Coun-sel, according to the uncontroverted allegations of theMotion for Summary Judgment, notified Respon-dents on more than one occasion that their answerwas overdue and that he intended to move for sum-mary judgment based on the allegations of the com-plaint. In reply Respondents stated that they did notintend to file an answer and they also failed to file atimely response to the Notice To Show Cause. How-ever, Respondents by letter dated December 27, 1978.generally denied "all charges made by Local 46" andstated that they wanted a "day in court to examinethe people making the charges." Insofar as the letterpurports to be an answer to the complaint, it fails inits purpose in that it lacks the required specificity,was not timely filed, and was not properly served onthe parties to this proceeding. Insofar as it purports tobe a response to the Notice To Show Cause, it alsofails in its purpose not only because it was not timelyfiled nor duly served, but also because it does noteven attempt to explain or justify or proffer an excusefor the failure to file a proper and timely answer tothe complaint and because it fails to establish anysound reason why the Motion for Summary Judg-ment should not be granted. As Respondents havenot filed a timely proper answer and have not estab-lished "good cause" under Section 102.20 of theBoard's Rules and Regulations as to why the allega-tions of the complaint should not be deemed admit-ted, we find as true all such allegations and grant theMotion for Summary Judgment.Upon the entire record in this proceeding, theBoard makes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTSRespondents SDS and Q-M are New York corpo-rations engaged in the sale and distribution of beerand related products. During the prior year, Respon-dents have severally, in the course and conduct oftheir business, purchased and caused to be trans-ported and delivered in interstate commerce beer andother goods and materials valued in excess of $50,000directly from States of the United States other thanthe State in which they are located.At all times material herein, Elmer Sidden has beenthe president of Respondents acting on their behalfand as an agent thereof. Until January 31, 1978, Re-spondent SDS maintained its facility at 34 ForrestStreet, Brooklyn, New York; and since February 1.,1978, Respondent Q-M has maintained its place ofbusiness at 420 Kent Avenue, Brooklyn. New York.On or about November 26. 1976, Rheingold Brewer-ies, Inc.. sold and transferred the business of the saleand distribution of its products to Respondent SDSwhich thereafter hired Rheingold employees as itsown, in the unit found appropriate herein, and as-sumed the collective-bargaining agreement betweenRheingold and Local 46 covering said employees. OnJanuary 31, 1978, Respondent SDS closed its facilityand transferred its delivery operation, equipment.and supervisors to Respondent Q-M. Since February1, 1978, the delivery employees of Respondent Q-Mhave performed substantially the same work as hadbeen performed by the delivery employees of Respon-dent SDS, using equipment the latter had and beingsupervised by the same supervisors previously em-ployed by Respondent SDS. At all times materialherein, Respondents have had common ownership,directors, and operators, with the operators formulat-ing and administering the labor policy for both com-panies. Accordingly, we find that Respondent Q-M is,and has been, the successor to and alter ego of Re-spondent SDS.We find, on the basis of the foregoing, that Respon-dents, and each of them, are and have been at alltimes material herein engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction herein.II. HE LABOR ORGANIZATIONS INVOLVEDBrewery Delivery Employees Local Union 46 andLocal 807, both affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR I.ABOR PRACTICESA. The 8(a)(5) and (1) ViolationsI. The unit and Local 46's representative statusAt all times material, Local 46, by virtue of Section9(a) of the Act, has been the exclusive representativefor purposes of collective bargaining within the mean-ing of Section 9(b) of the Act of all the employees inthe following appropriate unit: all drivers, helpers,warehousemen, beer plumbers and clerks employedby Respondents at the Forrest Street plant and thenat the Kent Avenue plant, exclusive of all officials ofRespondents, office clerical employees, guards, andall supervisors as defined in Section 2(11) of the Act.On or about January 17. 1977. Respondent SDS323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to and did assume the collective-bargainingagreement covering employees in the appropriate unitbetween Rheingold Breweries, Inc., a predecessor,and Local 46, said contract to run until May 31, 1978.and further agreed to and did continue to employ theemployees of Rheingold covered by the said collec-tive-bargaining agreement. At all times material Lo-cal 46 has requested Respondents to honor and giveeffect to the aforesaid collective-bargaining agree-ment and recognize and bargain with it as the exclu-sive representative of Respondent Q-M's employeesin the appropriate unit concerning rates of pay,wages, hours of employment, and other terms andconditions of employment of such employees.2. Refusals to bargainCommencing on or about January 31, 1978, andcontinuing at all times thereafter, Respondents haverefused to recognize and bargain with Local 46 as thebargaining representative of the employees in the ap-propriate unit, and have refused to honor and giveeffect to the collective-bargaining agreement, whichthey adopted, covering the employees in said unit. Onor about February 1, 1978, and at all times thereafter,Respondents have unilaterally changed existing wagerates, hours of employment, and other terms and con-ditions of employment of employees in the appropri-ate unit without prior notice to Local 46 and withouthaving afforded that Union an opportunity to negoti-ate and bargain concerning such changes. Respon-dents also have bargained directly and individuallywith the employees in said unit with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment.Accordingly, we find that Respondents have sinceJanuary 31, 1978, and at all times thereafter, includ-ing February 1, 1978, refused to bargain collectivelywith Local 46 as the exclusive representative of theemployees in the appropriate unit in the manner setforth above, and that, by such refusals, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.B. The 8(a)(2) and (1) ViolationsOn or about March 2, 1978, Respondent Q-M rec-ognized Local 807 as the representative of all the de-livery employees at the Kent Avenue plant when attimes relevant Local 46 was the exclusive bargainingrepresentative of such employees and when such em-ployees were part of the appropriate unit covered bythe outstanding bargaining agreement between Re-spondents and Local 46. Accordingly, we find that,by recognizing Local 807 at a time when they wereobligated to recognize and bargain with Local 46 asthe exclusive representative of their employees, Re-spondents have unlawfully rendered and are render-ing assistance to Local 807 and are contributing un-lawful financial and other assistance to the Union.and that, by such conduct, Respondents have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(2) and () of theAct.C. The 8(a)(3) and (1) ViolationsOn or about January 31, 1978, Respondent SDSdischarged all employees employed in the appropriateunit. At all times thereafter Respondents have failedand refused to reinstate, or offer to reinstate, said em-ployees to their former or substantially equivalent po-sitions, notwithstanding that in January and Febru-ary 1978 Respondents hired other employees to fillsuch positions. The employees of Respondent SDSwere discharged and denied reinstatement becausethey were members of and represented by Local 46and for the purpose of Respondent SDS to avoiddealing with Local 46.Accordingly, we find that, by discharging and re-fusing to reinstate the employees of Respondent SDS,Respondents have discriminated against their em-ployees in regard to their terms and conditions of em-ployment, and that, by such conduct, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACI(CESUPON OMMERCEThe activities of Respondents set forth in section111, above, occurring in connection with their opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(1), (2), (3), and (5) of the Act,we shall order that they cease and desist therefromand take certain affirmative action designed to effec-tuate the policies of the Act.2Thus, we shall orderIn his Motion for Summary Judgment. counsel for the General Counselimplies that Respondents have closed or relocated their business and thusrequests that the various affirmative provisions of the complaint be made324 SDS DISTRIBUTING CORPORATIONthem to (I) recognize and bargain with Local 46 foremployees in the appropriate unit at their Kent Streetlocation; (2) honor and give effect to their bargainingagreement with Local 46 covering the employees inthe appropriate unit; (3) offer to the discriminateesimmediate and full reinstatement to their former jobsor, if such jobs are no longer available, to substan-tially equivalent jobs at their Kent Avenue location;(4) pay backpay to the discriminatees for any lossesresulting from the discrimination against them fromthe date of their unlawful discharge to the date Re-spondents offer them full and proper reinstatement;and (5) pay to the appropriate Local 46 plan any andall amounts due in pension, health, welfare, or vaca-tion benefits which are due and owing for all unitemployees from the date of their discharge to the dateRespondents offer them reinstatement, to the extentthat such contributions have not been made. Backpayshall be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and inter-est shall be paid on all backpay as prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977); see gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716(1962). Contributions owing Local 46 employee bene-fit plans shall be computed in the manner set forth inMerryweather Optical Company, 240 NLRB 1213(1979). Finally, we shall order Respondents to mail toeach employee employed by them in the appropriateunit during 1978 a copy of the notice attached heretoas an appendix.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondents SDS Distributing Corporation andQ-M Distributing Corporation are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent Q-M Distributing Corporation is,and has been, the successor to and alter ego of Re-spondent SDS Distributing Corporation.3. Brewery Delivery Employees Local Union 46and Local 807, both affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are labor organizationswithin the meaning of Section 2(5) of the Act.4. All drivers, helpers, warehousemen, beer plumb-ers, and clerks employed by Respondents at the For-est Street plant and then at the Kent Avenue plant,applicable to any location to which Respondents have moved their businessor to any location where they may reopen their business. However, there areno facts before us warranting our departing from the customary remedialprovisions, and thus the matter raised by the General Counsel can best beresolved at the compliance stage of this proceeding.exclusive of all officials of Respondents, office clericalemployees, guards, and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriatefor the purposes of collective-bargaining within themeaning of Section 9(b) of the Act.5. At all times material herein, Local 46 has been,and is now, the exclusive representative of the em-ployees in the unit described above for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.6. By refusing on or about January 31, 1978, andthereafter by continuing to refuse to recognize andbargain with Local 46 as the exclusive representativeof their employees in the appropriate unit: by failingto honor and give effect to its bargaining agreementwith Local 46 on and after January 31, 1978: by mak-ing unilateral changes on or about February 1, 1978,and thereafter, in the rates of pay, wages, hours, andother terms and conditions of employment of the em-ployees in the appropriate unit; and by bargainingdirectly and individually with the employees in saidunit concerning those matters, Respondents have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.7. By on or about January 31, 1978, and thereafter,discharging and failing or refusing to reinstate Re-spondent SDS Distributing Corporation's employeesbecause of their membership in and representation byLocal 46 and, in order to avoid recognizing and deal-ing with that union, Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.8. By recognizing on or about March 2, 1978. Lo-cal 807 as the bargaining representative of Respon-dent Q-M Distributing Corporation's delivery em-ployees at a time when such employees wererepresented by Local 46 (as the exclusive bargainingrepresentative in the appropriate unit), and by assist-ing and contributing financial and other support toLocal 807, Respondents have engaged in and are en-gaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.9. By the aforesaid violations described in para-graphs 6, 7, and 8 above, Respondents have interferedwith, restrained, and coerced, and are interferingwith, restraining, and coercing, employees in the exer-cise of the rights guaranteed them in Section 7 of theAct, and thereby have engaged in, and are engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.10. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondents, SDSDistributing Corporation and Q-M Distributing Cor-poration, Brooklyn, New York, their officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectivelywith Brewery Delivery Employees Local 46, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of their employees in thefollowing appropriate unit:All drivers, helpers, warehousemen, beer plumb-ers and clerks employed by the Respondents atthe Forrest Street plant and then at the KentAvenue plant, exclusive of all officials of Respon-dent, office clerical employees, guards and all su-pervisors as defined in Section 2(11) of the Act.(b) Refusing or failing to honor or give effect totheir collective-bargaining agreement with Local 46covering the employees in the appropriate unit.(c) Unilaterally changing existing rates of pay,wages, hours, and other terms and conditions of em-ployment of employees in the appropriate unit with-out prior notice to Local 46 and without having af-forded Local 46 an opportunity to negotiate andbargain concerning such changes.(d) Bargaining directly and individually with theemployees in the appropriate unit.(e) Discharging and failing or refusing to reinstateemployees because they are members of Local 46 orrepresented by that labor organization and in order toavoid recognizing or dealing with Local 46.(f) Recognizing Local 807, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the representative of its em-ployees, unless and until said labor organization hasbeen duly certified by the National Labor RelationsBoard as the exclusive representative of such employ-ees.(g) Assisting or contributing financial or other sup-port to Local 807.(h) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, recognize and bargain with Lo-cal 46 as the exclusive bargaining representative oftheir employees in the above-described appropriateunit concerning rates of pay, wages, hours, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Upon request by Local 46, honor and give ef-fect to the bargaining agreement with that labor or-ganization covering employees in the above-describedappropriate unit.(c) Withdraw and withhold all recognition fromLocal 807 as the exclusive representative of its em-ployees for the purposes of collective bargaining un-less and until the said labor organization has beenduly certified by the National Labor Relations Boardas the exclusive representative of such employees.(d) Offer the discharged employees of RespondentSDS Distributing Corporation immediate and full re-instatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed.(e) Make the discharged employees of RespondentSDS Distributing Corporation whole for any loss ofearnings or benefits they may have suffered due to thediscrimination practiced against them in the mannerand to the extent set forth in the Remedy section ofthis Decision.(f) Make whole the appropriate Local 46 plans orfund for any and all sums due and owing in pension,health, welfare, or vacation benefits for all unit em-ployees from the date of their unlawful discharge tothe date Respondents offer them full and proper rein-statement in the manner set forth in the Remedy sec-tion of this Decision.(g) Preserve and, upon request. make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necesary to analyze the amounts ofbackpay due under the terms of this Order.(h) Post at its Kent Avenue, Brooklyn, New York,place of business copies of the attached noticemarked "Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 29, af-ter being duly signed by Respondents' representative,shall be posted by Respondents immediately upon re-ceipt thereof. The posted notices shall be maintainedby Respondents for 60 consecutive days thereafter, inconspicuous places, including all places where noticeto employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered byany other material. Copies of the notice shall also beIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."326 SDS DISTRIBUTING CORPORATIONmailed to the last known address of all unit employ-ees employed during 1978.(i) Notify the Regional Director for Region 29. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with Brewery Delivery EmployeesLocal 46, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the bargaining representative in thefollowing appropriate unit:All drivers, helpers, warehousemen, beerplumbers and clerks employed by us at theForrest Street and then at the Kent Avenueplant, exclusive of all company officials, officeclerical employees, guards and all supervisorsas defined in Section 2(11) of the Act.WE WILL NOT refuse or fail to honor or giveeffect to our collective-bargaining agreementwith Local 46 covering employees in the appro-priate unit.WE WILL NOT change existing rates of pay,wages, hours, and other terms and conditions ofemployment of employees in the appropriateunit without prior notice to Local 46 and withouthaving afforded Local 46 an opportunity to ne-gotiate and bargain concerning such changes.WE WILL NOT bargain directly and individ-ually with the employees in the appropriate unit.WE WILL NOT discharge and fall or refuse toreinstate our employees because they are mem-bers of Local 46 or of any other union and inorder to avoid recognizing or dealing with Local46 or any other union.WE WILL NOT recognize Local 807, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as therepresentative of our employees unless and untilit has been duly certified by the National LaborRelations Board as their representative.WE WILL NOT assist or contribute financial orother support to Local 807.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE WILL, upon request, recognize and bargainwith Local 46 as the exclusive bargaining repre-sentative of our employees in the appropriateunit concerning rates of pay, wages, hours, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed agreement.WE %'IL.L, upon request of Local 46, honor andgive effect to the bargaining agreement with thatlabor organization covering employees in the ap-propriate unit.WE WLl. withdraw and withhold all recogni-tion from Local 807 as the exclusive representa-tive of our employees for the purpose of collec-tive bargaining unless and until Local 807 hasbeen duly certified by the National Labor Rela-tions Board as the exclusive representative of ouremployees.WE WILL offer to the employees of SDS Dis-tributing Corporation discharged on January 31,1978, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed by them.WE WILL make the employees of SDS Distrib-uting Corporation discharged on January 31,1978, whole for any loss of earning or benefitsthey may have suffered due to our unlawful dis-crimination against them together with interest.WE WILL make whole the appropriate Local46 plan for any and all sums due and owing inpension, health, welfare, or vacation benefits forall unit employees from the date of their unlaw-ful discharge until the date we offer them fulland proper reinstatement.SDS DISTRIBUTING CORPORATION327